DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 10-11, 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2022.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-8, 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6-8 of copending Application No. 17/524,444 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claim limitations of claims 1, 6-8, 12 in the current applicant can be found in the claims 1, 6-8 (respectively. Claim 12 of the current application is found in claim 1 of the copending application because there is no significant structure that differentiate the two claims other than having at least one die of claim 1) of copending application No. 17/524,444.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “dummy element”, “monolithic element” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation “the die according to claim 1, comprising a dummy element” in line 1 and “arranged for position at a bottom part of the hole or bore of the associated die holder” and “the dummy element comprises a top surface arranged to engage with a bottom surface of the body of the die”. It is unclear if the dummy element is part of the die or if the dummy element is arranged to engage with the die. Clarification is required. 
Allowable Subject Matter
Claims 1, 6-8, 12 would be allowable if a terminal disclaimer is filed to overcome the provisional nonstatutory double patenting rejection set forth in this Office action.
Claim 9 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:   
	Regarding claim 1, the prior art Vaurs (GB 252,195) teaches a die (4) for mounting in an associated die holder (outer shells surrounding 4) for the production of heads on elongate bodies, the die comprising:
a body (body of 4) with a top surface provided with a through-going groove (6) for receiving and holding an elongate body longitudinally in said groove, 
a recess (7) at one end of the groove configured to form a head on the elongate body,
a side surface (side surface of 4) comprising a first portion (shown below) with a curved shaped configured for press fit (examiner notes that if a die holder with a smaller diameter hole for the die as claimed is to be fitted, it would be press fitted) by contact with a curved portion of an inner surface of a bore or hole in the associated die holder, and
a stop surface (surface of 4) for engaging with a stop part (surface of 8) in the hole or bore of the associated die holder, so as to fix a height (8 prevents 4 to go further into 8) of the die in relation to the associated die holder, 
wherein the side surface further comprises a second portion (shown below) configured to engage with a corresponding portion of the inner surface of the bore or hole in the associated die holder to guide angular orientation (shape of the second portion is configured to guide the die within the die holder) of the groove relative to the associated die holder, wherein the first portion of the side surface has a cylindrical shape or a conical shape (cylindrical shape), wherein the second portion of the side surface comprises a plane portion (shown below) configured to engage with a corresponding plane portion (examiner notes that when the die holder with the plane portion is used, the plane portions will contact) of the inner surface of the bore or hole in the associated die holder.

    PNG
    media_image1.png
    320
    611
    media_image1.png
    Greyscale

However, the prior art Vaurs does not teach or suggest “wherein said plane portion forms an angle of 0.5-2.0° with a central axis of the die.” Examiner notes that it is not obvious to modify the said plane portion forms an angle of 0.5-2.0° with the central axis of the die since making the plane portion to be at that angle would not make it a plane. The plane portion of the Vaurs is only planar at 90° with the central axis of the die. If it is anything below 90°, it would make it cylindrical or conical. Additionally, there is no reason to take what is needed from Vaurs to modify Jensen because they do not operate the same way, since Jensen is forming the nail perpendicular to the die whereas Vaurs is forming the nail parallel to the die. 
Accordingly, neither the prior art nor any combination thereof anticipates nor renders the claimed invention obvious. Accordingly claim 1 is deemed patentable over the prior art of record. Claims 6-9, 12-15 are allowable over the prior art as dependent from claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20040235578 teaches a similar die for mounting in an associated die holder for production of heads on elongate bodies. However 578’ fails to teach a side surface with a curved portion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY YEONJIN KIM whose telephone number is (571)272-1866.  The examiner can normally be reached on M-F 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BOBBY YEONJIN KIM/Examiner, Art Unit 3725